--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
 
FORM OF
Registration Rights Agreement




This Registration Rights Agreement (the "Agreement") is made and entered into as
of _________, 2013 (the "Effective Date") among GulfSlope Energy, Inc., a
Delaware corporation (the "Company"), and the Purchasers set forth on Exhibit A
hereto (each, a "Purchaser" and collectively, the "Purchasers").


R e c i t a l s:


A.           Upon the terms set forth in the Company’s Confidential Private
Placement Memorandum of the Company, dated July 26, 2013, as may be amended or
supplemented from time to time (the "Memorandum"), the Purchasers have purchased
shares of common stock, par value $0.001 (the "Shares") from the Company
pursuant to Subscription Agreements (each, a "Subscription Agreement" and
collectively, the "Subscription Agreements") by and between the Company and each
Purchaser.


B.           The Company and the Purchasers desire to set forth the registration
rights to be granted by the Company to the Purchasers.


Now, Therefore, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, in the Subscription
Agreements, or otherwise, the parties mutually agree as follows:


A g r e e m e n t:


1.           Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:


"Additional Effective Date" shall mean the date an Additional Registration
Statement is declared effective by the Commission.
 
"Additional Filing Deadline" shall mean, if Registrable Securities are required
to be included in an Additional Registration Statement, the earliest practicable
date on which the Company is permitted by Commission rules or guidelines to file
such Additional Registration Statement.
 
"Additional Registration Statement" shall mean a registration statement or
registration statements of the Company filed under the Securities Act covering
any Registrable Securities, other than the initial Registration Statement filed
pursuant to Section 3(a).
 
"Approved Market" means a national securities exchange, national market
interdealer quotation system, the OTC Bulletin Board, or the OTCQB.


"Blackout Period" means, with respect to a registration, a period in each case
commencing on the day immediately after the Company notifies the Purchasers that
the Company, in the good faith judgment of its Board of Directors, has
determined (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company's control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such registration statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume; provided, however, that
(a) the Company shall limit its use of Blackout Periods, in the aggregate, to 60
Trading Days in any 12-month period and (b) no Blackout Period may commence
sooner than 60 days after the end of a prior Blackout Period.


 
 

--------------------------------------------------------------------------------

 
"Business Day" means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.


"Closing Date" means each closing date at which the Shares are sold pursuant to
the Memorandum.


"Commission" means the U.S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.


"Common Stock" means the common stock, $0.001 par value per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization, or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization, or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.


"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.


"Family Member" means (a) with respect to any individual, such individual's
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership, or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts, or organizations, and (b) with respect to any trust, the
owners of the beneficial interests of such trust.


"Form S-1" and "Form S-3" mean such forms under the Securities Act as in effect
on the date hereof.
 
 
"Holder" means each Purchaser or any successor or Permitted Assignee of a
Purchaser who acquires rights in accordance with this Agreement with respect to
the Registrable Securities directly or indirectly from a Purchaser, including
from any Permitted Assignee.


"Inspector" means any attorney, accountant, or other agent retained by a
Purchaser for the purposes provided in Section 4(j).


"Offering Price" means the price per share at which the Shares have been sold to
the Purchasers pursuant to the Subscription Agreements.


 
2

--------------------------------------------------------------------------------

 
"Permitted Assignee" means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its shareholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.


The terms "register," "registered," and "registration" refers to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.


"Registrable Securities" means shares of Common Stock issued to each Purchaser
pursuant to the Subscription Agreements, but excluding (i) any Registrable
Securities that have been publicly sold or may be publicly sold immediately
without registration or restriction under the Securities Act either pursuant to
Rule 144 of the Securities Act or otherwise; (ii) any Registrable Securities
sold by a person in a transaction pursuant to a registration statement filed
under the Securities Act; or (iii) any Registrable Securities that are at the
time subject to an effective registration statement under the Securities Act.


"Registration Statement" means the registration statement required to be filed
by the Company pursuant to Section 3(a).


"Securities Act" means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.


"SEC Effective Date" means the date the Registration Statement is declared
effective by the Commission.


"Trading Day" means a day on whichever (a) the national securities exchange, (b)
the OTC Bulletin Board, or (c) such other securities market, in any such case
which at the time constitutes the principal securities market for the Common
Stock, is open for general trading of securities.


2.           Term.  This Agreement shall continue in full force and effect for a
period of two (2) years from the Effective Date, unless terminated sooner
hereunder.


3.           Registration.


(a)           Registration on Form S-1 or Form S-3.  As promptly as reasonably
practicable after the date hereof, and within 60 days following the Closing
Date, the Company shall file with the Commission a shelf registration statement
on Form S-1 or, if available, Form S-3 relating to the resale by the Holders of
all of the Registrable Securities; provided, however, that the Company shall not
be obligated to effect any such registration pursuant to this Section 3(a)
during any Blackout Period.  The Company shall use commercially reasonable
efforts to have the Registration Statement declared effective as soon as
practicable, but in no event later than 180 days following the Closing Date.  In
the event that the Company is unable to register for resale under Rule 415 under
the Securities Act all of the Registrable Securities on the Registration
Statement that it has agreed to file pursuant to this Section 3(a) due to limits
imposed by the Commission's interpretation of Rule 415, then the Company shall
be obligated to include in such Registration Statement (as withdrawn and refiled
if necessary to comply with Rule 415) only such limited portion of the
Registrable Securities as the Commission shall permit; any exclusion of
Registrable Securities from the Registration Statement shall be made pro rata
among the Holders in proportion to the number of Registrable Securities held by
such Holders.  The Company shall prepare, and, as soon as practicable but in no
event later than the Additional Filing Deadline, file with the Commission an
Additional Registration Statement on Form S-1 (or Form S-3, if applicable)
covering the resale of all of the Registrable Securities not previously
registered in a Registration Statement or a preceding Additional Registration
Statement as the case may be.  To the extent the Commission does not permit the
aforesaid Registrable Securities to be registered on an Additional Registration
Statement, the Company shall file Additional Registration Statements
successively registering on each such Additional Registration Statement the
maximum number of remaining Registrable Securities until all Registrable
Securities have been registered for resale with the Commission.  The Company
shall use its commercially reasonable efforts to have each Additional
Registration Statement declared effective by the Commission as soon as
practicable.
 
 
3

--------------------------------------------------------------------------------

 
4.           Registration Procedures.  In the case of any registration effected
by the Company pursuant to Section 3 hereof, the Company will keep each Holder
including securities therein reasonably advised in writing (which may include
e-mail) as to the initiation of such registration and as to the completion
thereof.  With respect to any registration statement filed pursuant to Section
3, the Company will use its commercially reasonable best efforts to:


(a)           prepare and file with the Commission with respect to such
Registrable Securities, a registration statement on Form S-1, or any other form
for which the Company then qualifies or which counsel for the Company shall deem
appropriate, and which form shall be available for the sale of the Registrable
Securities in accordance with the intended method(s) of distribution thereof,
and use its commercially reasonable efforts to cause such registration statement
to become effective as soon as possible and remain effective at least for a
period ending with the first to occur of (i) the sale of all Registrable
Securities covered by the registration statement, (ii) the availability under
Rule 144 for the Holder to immediately, freely resell without restriction all
Registrable Securities covered by the registration statement (the "Effectiveness
Period");


(b)           if a registration statement is subject to review by the
Commission, promptly respond to all comments and diligently pursue resolution of
any comments to the satisfaction of the Commission;


(c)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
during the Effectiveness Period (but in any event at least until expiration  of
the 90-day period referred to in Section 4(3) of the Securities Act and Rule
174, or any successor thereto, thereunder, if applicable), and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended method(s) of disposition by the sellers thereof set
forth in such registration statement;


(d)           furnish, without charge, to each Holder of Registrable Securities
covered by such registration statement (i) a reasonable number of copies of such
registration statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may request, (ii)  such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act) as such Holders may
request, in conformity with the requirements of the Securities Act, and (iii)
such other documents as such Holder may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;


(e)           use its commercially reasonable best efforts to register or
qualify such Registrable Securities under such other applicable securities or
blue sky laws of such jurisdictions as any Holder of Registrable Securities
covered by such registration statement reasonably requests as may be necessary
for the marketability of the Registrable Securities (such request to be made by
the time the applicable registration statement is deemed effective by the
Commission) and do any and all other acts and things which may be reasonably
necessary or advisable to enable such Holder to consummate the disposition in
such jurisdictions of the Registrable Securities owned by such Holder; provided
that the Company shall not be required to (i) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this paragraph (e), (ii) subject itself to taxation in any such jurisdiction, or
(iii) consent to general service of process in any such jurisdiction;


 
4

--------------------------------------------------------------------------------

 
(f)           as promptly as practicable after becoming aware of such event,
notify each Holder of such Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event which comes to the Company's attention if as a result of
such event the prospectus included in such registration statement contains an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and the Company shall promptly prepare and furnish to such Holder a supplement
or amendment to such prospectus (or prepare and file appropriate reports under
the Exchange Act) so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, unless suspension of
the use of such prospectus otherwise is authorized herein or in the event of a
Blackout Period, in which case no supplement or amendment need be furnished (or
Exchange Act filing made) until the termination of such suspension or Blackout
Period;


(g)           comply, and continue to comply during the period that such
registration statement is effective under the Securities Act, in all material
respects with the Securities Act and the Exchange Act and with all applicable
rules and regulations of the Commission with respect to the disposition of all
securities covered by such registration statement, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the SEC Effective Date, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act;


(h)           as promptly as practicable after becoming aware of such event,
notify each Holder of Registrable Securities being offered or sold pursuant to
the Registration Statement of the issuance by the Commission of any stop order
or other suspension of effectiveness of the Registration Statement at the
earliest possible time;


(i)           if advised in writing by any such Holder, permit the Holder of
Registrable Securities being included in the Registration Statement and their
legal counsel, at such Holders' sole cost and expense (except as otherwise
specifically provided in Section 6) to review and have a reasonable opportunity
to comment on the Registration Statement and all amendments and supplements
thereto at least two Business Days prior to their filing with the Commission;


(j)           make available for inspection by any Holder and any Inspector
retained by such Holder, at such Holder's sole expense, all records as shall be
reasonably necessary to enable such Holder to exercise its due diligence
responsibility, and cause the Company's officers, directors, and employees to
supply all information which such Holder or any Inspector may reasonably request
for purposes of such due diligence; provided, however, that such Holder shall
hold in confidence and shall not make any disclosure of any record or other
information which the Company determines in good faith to be confidential, and
of which determination such Holder is so notified at the time such Holder
receives such information, unless (i) the disclosure of such record is necessary
to avoid or correct a misstatement or omission in the Registration Statement and
a reasonable time prior to such disclosure the Holder shall have informed the
Company of the need to so correct such misstatement or omission and the Company
shall have failed to correct such misstatement of omission, (ii) the release of
such record is ordered pursuant to a subpoena or other order from a court or
governmental body of competent jurisdiction, or (iii) the information in such
record has been made generally available to the public other than by disclosure
in violation of this or any other agreement.  The Company shall not be required
to disclose any confidential information in such records to any Inspector until
and unless such Inspector shall have entered into a confidentiality agreement
with the Company with respect thereto, substantially in the form of this Section
4(j), which agreement shall permit such Inspector to disclose records to the
Holder who has retained such Inspector.  Each Holder agrees that it shall, upon
learning that disclosure of such records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at the Company's expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the records deemed confidential.  The Company shall hold in
confidence and shall not make any disclosure of information concerning a Holder
provided to the Company pursuant to this Agreement unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
disclosure of such information to the Staff of the Division of Corporation
Finance is necessary to respond to comments raised by the Staff in its review of
the Registration Statement, (iii) disclosure of such information is necessary to
avoid or correct a misstatement or omission in the Registration Statement, (iv)
release of such information is ordered pursuant to a subpoena or other order
from a court or governmental body of competent jurisdiction, or (v) such
information has been made generally available to the public other than by
disclosure in violation of this or any other agreement.  The Company agrees that
it shall, upon learning that disclosure of such information concerning a Holder
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to such Holder and allow such Holder, at
such Holder's expense, to undertake appropriate action to prevent disclosure of,
or to obtain a protective order for, such information;


 
5

--------------------------------------------------------------------------------

 
(k)           use its best efforts to cause all the Registrable Securities
covered by the Registration Statement to be listed or quoted on the principal
securities market on which securities of the same class or series issued by the
Company are then listed or traded;


(l)           provide a transfer agent and registrar, which may be a single
entity, for the Registrable Securities at all times;


(m)           cooperate with the Holders of Registrable Securities being offered
pursuant to the Registration Statement to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends) representing
Registrable Securities to be offered pursuant to the Registration Statement and
enable such certificates to be in such denominations or amounts as the Holders
may reasonably request and registered in such names as the Holders may request;
and


(n)           take all other reasonable actions necessary to expedite and
facilitate disposition by the Holders of the Registrable Securities pursuant to
the Registration Statement.


5.           Suspension of Offers and Sales.  Each Holder of Registrable
Securities agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(f) hereof or of the
commencement of any Blackout Period, such Holder shall discontinue disposition
of Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such Holder's receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company's expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder's possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.  In the
event the Company shall give any such notice, the period mentioned in Section
4(a)(iii) hereof shall be extended by the greater of (i) ten business days or
(ii) the number of days during the period from and including the date of the
giving of such notice pursuant to Section 4(f) hereof to and including the date
when each Holder of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Section 4(f) hereof.


 
6

--------------------------------------------------------------------------------

 
6.           Registration Expenses.  The Company shall pay up to $5,000.00 of
any expenses in connection with any registration, including, without limitation,
all registration, filing, stock exchange and FINRA fees, printing expenses, all
fees and expenses of complying with securities or blue sky laws, the fees and
disbursements of counsel for the Company and of its independent accountants, and
the reasonable fees and disbursements of a furnish to one special counsel
("Holders Counsel") selected by the Company for the benefit of the Holders with
respect to each Registration Statement or Additional Registration Statement;
provided that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes. Except as
provided above in this Section 6 and in Section 10, the Company shall not be
responsible for the expenses of any attorney or other advisor employed by a
Holder of Registrable Securities.


7.           Assignment of Rights. No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that a Holder may assign its rights under this Agreement
without such restrictions to a Permitted Assignee as long as (a) such transfer
or assignment is effected in accordance with applicable securities laws; (b)
such transferee or assignee agrees in writing to become subject to the terms of
this Agreement; and (c) the Company is given written notice by such Holder of
such transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned.


8.           Information by Holder.  The Holder or Holders of Registrable
Securities included in any registration shall furnish to the Company such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as the Company may request in writing, including a
shareholder's questionnaire.


9.           Delay of Registration.  No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any registration pursuant
to this Agreement as the result of any controversy that might arise with respect
to the interpretation or implementation of this Agreement.


10.           Indemnification.


(a)           In the event of the offer and sale of Registrable Securities held
by Holders under the Securities Act, the Company shall, and hereby does,
indemnify and hold harmless, to the fullest extent permitted by law, each
Holder, its directors, officers, partners, each other person who participates as
an underwriter in the offering or sale of such securities, and each other
person, if any, who controls or is under common control with such Holder or any
such underwriter within the meaning of Section 15 of the Securities Act, against
any losses, claims, damages, or liabilities, joint or several, and expenses to
which the Holder or any such director, officer, partner, or underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities, or expenses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such shares
were registered under the Securities Act, any preliminary prospectus, final
prospectus, or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances in which they were made not misleading,
and the Company shall reimburse the Holder, and each such director, officer,
partner, underwriter, and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating, defending, or
settling any such loss, claim, damage, liability, action, or proceeding;
provided that the foregoing shall not apply to, and the Company shall not be
liable, in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof), or expense arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment, or supplement in
reliance upon and in conformity with written information furnished to the
Company through an instrument duly executed by or on behalf of such Holder
specifically stating that it is for use in the preparation thereof, (ii)
provided that the Company has complied with its obligations hereunder to furnish
such Holder with copies of the applicable prospectus, if the person asserting
any such loss, claim, damage, or liability (or action or proceeding in respect
thereof) who purchased the Registrable Securities that are the subject thereof
did not receive a copy of an amended preliminary prospectus or the final
prospectus (or the final prospectus as amended or supplemented) at or prior to
the written confirmation of the sale of such Registrable Securities to such
person because of the failure of such Holder or underwriter to so provide such
amended preliminary or final prospectus and the untrue statement or alleged
untrue statement or omission or alleged omission of a material fact made in such
preliminary prospectus was corrected in the amended preliminary or final
prospectus (or the final prospectus as amended or supplemented), or (iii)
provided that the plan of distribution mechanics described in the applicable
prospectus are, in form and substance, reasonable and customary for transactions
of this type, to the extent that the Holders failed to comply with the terms of
such plan of distribution mechanics. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of the Holders,
or any such director, officer, partner, underwriter, or controlling person and
shall survive the transfer of such shares by the Holder.


 
7

--------------------------------------------------------------------------------

 
(b)           As a condition to including any Registrable Securities to be
offered by a Holder in any registration statement filed pursuant to this
Agreement, each such Holder agrees to be bound by the terms of this Section 10
and to indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors and officers, and each other person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, legal
counsel and accountants for the Company, any underwriter, any other Holder
selling securities in such registration statement, and any controlling person
within the meaning of the Securities Act of any such underwriter or other
Holder, against any losses, claims, damages, or liabilities, joint or several,
to which the Company or any such director or officer or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) an untrue
statement or alleged untrue statement in or omission or alleged omission from
such registration statement, any preliminary prospectus, final prospectus, or
summary prospectus contained therein, or any amendment or supplement thereto, if
such statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with written information about such Holder as a
Holder of the Company furnished to the Company, (ii) provided that the Company
has complied with its obligations hereunder to furnish such Holder with copies
of the applicable prospectus, if the person asserting any such loss, claim,
damage, or liability (or action or proceeding in respect thereof) who purchased
the Registrable Securities that are the subject thereof did not receive a copy
of an amended preliminary prospectus or the final prospectus (or the final
prospectus as amended or supplemented) at or prior to the written confirmation
of the sale of such Registrable Securities to such person because of the failure
of such Holder or underwriter to so provide such amended preliminary or final
prospectus and the untrue statement or alleged untrue statement or omission or
alleged omission of a material fact made in such preliminary prospectus was
corrected in the amended preliminary or final prospectus (or the final
prospectus as amended or supplemented), or (iii) provided that the plan of
distribution mechanics described in the applicable prospectus are, in form and
substance, reasonable and customary for transactions of this type, to the extent
that the Holders failed to comply with the terms of such plan of distribution
mechanics. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter, or controlling person and shall survive the
transfer of such shares by the Holder, and such Holder shall reimburse the
Company, and each such director, officer, legal counsel and accountants,
underwriter, other Holder, and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating,
defending, or settling and such loss, claim, damage, liability, action, or
proceeding; provided, however, that such indemnity agreement found in this
Section 10(b) shall in no event exceed the gross proceeds from the offering
received by such Holder.  Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer, or controlling person and shall survive the transfer by any
Holder of such shares.
 
 
 
 
 
 
 
 

 
 
8

--------------------------------------------------------------------------------

 
(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in
Section 10(a) or (b) hereof (including any governmental action), such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action; provided that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations under Section 10(a) or (b) hereof, except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice.  In
case any such action is brought against an indemnified party, unless in the
reasonable judgment of counsel to such indemnified party a conflict of interest
between such indemnified and indemnifying parties may exist or the indemnified
party may have defenses not available to the indemnifying party in respect of
such claim, the indemnifying party shall be entitled to participate in and to
assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof, unless in such indemnified party's reasonable judgment a
conflict of interest between such indemnified and indemnifying parties arises in
respect of such claim after the assumption of the defenses thereof or the
indemnifying party fails to defend such claim in a diligent manner, other than
reasonable costs of investigation.  Neither an indemnified nor an indemnifying
party shall be liable for any settlement of any action or proceeding effected
without its consent.  No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any
settlement, which does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.  Notwithstanding anything to
the contrary set forth herein, and without limiting any of the rights set forth
above, in any event any party shall have the right to retain, at its own
expense, counsel with respect to the defense of a claim.


(d)           In the event that an indemnifying party does or is not permitted
to assume the defense of an action pursuant to Section 10(c) or in the case of
the expense reimbursement obligation set forth in Section 10(a) and (b), the
indemnification required by Section 10(a) and (b) hereof shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills received or expenses, losses, damages, or
liabilities are incurred.


(e)           If the indemnification provided for in this Section 10 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to herein,
the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall (i) contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties' relative
intent, knowledge, access to information, and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations.  No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.


 
9

--------------------------------------------------------------------------------

 
(f)           Other Indemnification.  Indemnification similar to that specified
in the preceding subsections of this Section 10 (with appropriate modifications)
shall be given by the Company and each Holder of Registrable Securities with
respect to any required registration or other qualification of securities under
any federal or state law or regulation or governmental authority other than the
Securities Act.


11.           Miscellaneous.


(a)           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas and the United States of
America, both substantive and remedial. Any judicial proceeding brought against
either of the parties to this agreement or any dispute arising out of this
Agreement or any matter related hereto shall be brought in the courts of the
State of Texas, Harris County, or in the United States District Court for the
Southern District of Texas and, by its execution and delivery of this agreement,
each party to this Agreement accepts the jurisdiction of such courts. The
foregoing consent to jurisdiction shall not be deemed to confer rights on any
person other than the parties to this Agreement.


(b)           Successors and Assigns.  Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assigns, executors, and administrators of the parties
hereto.  In the event the Company merges with, or is otherwise acquired by, a
direct or indirect subsidiary of a publicly traded company, the Company shall
condition the merger or acquisition on the assumption by such parent company of
the Company's obligations under this Agreement.


(c)           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.


(d)           Notices, etc. All notices or other communications which are
required or permitted under this Agreement shall be in writing and sufficient if
delivered by hand, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by courier or overnight carrier, to the
persons at the addresses set forth below (or at such other address as may be
provided hereunder), and shall be deemed to have been delivered as of the date
so delivered:



 
If to the Company:
GulfSlope Energy, Inc.
   
Three Riverway, Ste. 1800
   
Houston, Texas 77056
   
Attention: Chief Executive Officer
       
with a copy to:
Brewer & Pritchard, P.C.
   
Three Riverway, 18th Floor
   
Houston, Texas 77056
   
Attention: Thomas C. Pritchard
       
If to the Purchasers:
To each Purchaser at the address
   
set forth on Exhibit A


or at such other address as any party shall have furnished to the other parties
in writing.


(e)           Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to any Holder of any Registrable Securities, upon any
breach or default of the Company under this Agreement, shall impair any such
right, power, or remedy of such Holder nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereunder occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent, or approval
of any kind or character on the part of any Holder of any breach or default
under this Agreement, or any waiver on the part of any Holder of any provisions
or conditions of this Agreement, must be in writing and shall be effective only
to the extent specifically set forth in such writing.  All remedies, either
under this Agreement, or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.


 
10

--------------------------------------------------------------------------------

 
(f)           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


(g)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.  By each Purchaser's execution of the Purchaser Omnibus Signature
Page attached to the Subscription Agreement of such Purchaser, such Purchaser
shall be deemed to have executed and be bound by this Agreement and agrees to
comply with the terms and conditions of this Agreement.


(h)           Severability. In the case any provision of this Agreement shall be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.


(i)           Amendments. The provisions of this Agreement may be amended at any
time and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and by the holders of a majority of the number of shares of Registrable
Securities outstanding as of the date of such amendment or waiver. The
Purchasers acknowledge that by the operation of this Section 11(i), the holders
of a majority of the outstanding Registrable Securities may have the right and
power to diminish or eliminate all rights of the Purchasers under this
Agreement.


(j)           No Inconsistent Agreements. The Company shall not enter into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof.
 
 
 
 
 
 
 
 
 
 
 
 

 
 
11

--------------------------------------------------------------------------------

 
This Registration Rights Agreement is hereby executed as of the date first above
written.


COMPANY:


GulfSlope Energy, Inc.




By:______________________________                                                                
Name:____________________________                                                                        
Title:_____________________________                                                                          




PURCHASERS


(SEE PURCHASER OMNIBUS SIGNATURE PAGES
ATTACHED TO EACH OF THE SUBSCRIPTION
AGREEMENTS)
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
12

--------------------------------------------------------------------------------

 
Exhibit A




Purchaser Information




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
13

--------------------------------------------------------------------------------

 





